cc dom p si 7-plr-107962-99 date internal_revenue_service number release date index no legend a b c d e f g h i j k l dear in a letter dated date you requested the service’s determination that your enhanced oil recovery projects in the a and b fields qualify for the credit under sec_43 of the internal_revenue_code specifically you requested rulings that the recovery method commenced by d is a qualified tertiary_recovery_method not described in sec_1_43-2 of the income_tax regulations or in a revenue_ruling and the project is a qualified tertiary recovery project provided it otherwise meets the requirements of sec_43 of the income_tax code including the requirement that the project be certified by a petroleum engineer according to your submission the facts are as follows d is a wholly owned subsidiary of c d owns and operates certain interests in the state of e d plans to use the method described herein on a two field pilot project scheduled to commence in f the method involves the injection of dry non-native hydrocarbon gas into nearly depleted oil reservoirs in the g trend two projects comprising the a and b fields will receive the non-native hydrocarbon injection the a and b fields were originally undersaturated oil reservoirs which were discovered in j over time the oil production rate declined with declining reservoir pressure and decreasing oil column thickness as a secondary gas cap formed the fields are currently near depletion with one well in each field still producing each project targets the residual gas cap oil and the remaining oil zone oil rented non-native hydrocarbon gas will be injected into the a and b reservoirs to increase the reservoirs’ pressure horizontal wells will be drilled for production when a project is finished the rented gas will be returned to its owner it is anticipated that implementation of the projects will result in recovery_of an additional k of the original oil in place in the a field and l in the b field the higher reservoir pressure is expected to drive the oil to the producing wells there is also expected to be a vaporization of intermediate hydrocarbons where the gas contacts the oil your submission contains a copy of the petroleum engineers certification of an enhanced oil recovery project for each project the engineer states that with each project there will be more than an insignificant increase in the ultimate amount of crude_oil recovered sec_43 provides a credit in an amount equal to of certain costs paid_or_incurred by a taxpayer in connection with a qualified_enhanced_oil_recovery_project sec_43 defines the term qualified_enhanced_oil_recovery_project to mean any project that involves the application in accordance with sound engineering principles of one or more qualified tertiary recovery methods as defined in sec_193 that reasonably can be expected to result in a more than insignificant increase in the amount of crude_oil that ultimately will be recovered is located within the united_states within the meaning of sec_638 and with respect to which the first injection of liquids gases or other matter commences after date sec_1_43-2 of the income_tax regulations defines the term qualified tertiary recovery method to mean any one or combination of the tertiary recovery methods described in sec_1_43-2 or a method not described in sec_1_43-2 which has been determined by revenue_ruling to be a qualified tertiary_recovery_method a taxpayer may request a private_letter_ruling that a method not described in sec_1_43-2 or in a revenue_ruling is a qualified tertiary_recovery_method generally methods identified in revenue rulings or private letter rulings will be limited to those methods that involve the displacement of oil from the reservoir rock by modifying the properties of the fluids in the reservoir or providing the energy and drive mechanism tp force the oil to a production well sec_1_43-2 states that cyclic gas injection and horizontal drilling do not qualify cyclic gas injection is the increase or maintenance of pressure by injection of hydrocarbon gas into the reservoir from which it was originally produced your petroleum engineer has certified that the injection of non-native hydrocarbon gas will vaporize some of the otherwise unrecoverable gas in the secondary gas cap and that the increase in pressure will drive the oil to the production wells sec_1_43-2 of the regulations states that a qualified method generally is limited to methods that involve the displacement of oil from the reservoir rock by modifying the properties of the fluids in the reservoir or that provide the energy and drive mechanism to force the oil to a production well your proposed project does both the plan to inject rented hydrocarbons resembles the cyclic gas injection an excluded method under sec_1_43-2 in that in both cases hydrocarbon gas is being injected into the reservoir cycling is a primary method for recovering condensate from a gas condensate reservoir by maintaining the original pressure of the reservoir to prevent retrograde condensation this method is introduced early in the life of the field see manual of oil_and_gas terms howard r williams and charles j meyers matthew bender page also see sec_1_613a-7 in this case the reservoirs are not condensate reservoirs and the gas is not being injected to prevent retrograde condensation the planned drilling of horizontal wells alone would not qualify the a and b projects as sec_1_43-2 excludes horizontal drilling as a qualified method however the costs of the horizontal wells will qualify if the project is a qualified_project for other reasons you have represented that more than an insignificant increase in ultimate recovery will be obtained the project is within the united_states and first injection occurs after date as required under sec_43 based on these facts we conclude the recovery method commenced by c in the a and b fields is a qualified tertiary_recovery_method not described in sec_1_43-2 of the income_tax regulations or in a revenue_ruling and the a and b projects are qualified tertiary recovery projects provided they otherwise meets the requirements of sec_43 of the income_tax code including the requirement that the project be certified by a petroleum engineer this ruling is limited to the taxpayer’s request under sec_1_43-2 and is limited to the a and b projects except as specifically ruled on above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provisions of the code specifically we express or imply no opinion whether the project implemented by the taxpayer otherwise meets the requirements of a qualified_enhanced_oil_recovery_project under sec_43 and the regulations this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to your tax_return filed for the year in which the transaction covered by this ruling is consummated a copy is enclosed for this purpose sincerely yours joseph h makurath joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
